UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-1245



ABDOURAHAMAN KABA,

                Petitioner,

          v.


MICHAEL B. MUKASEY, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   July 7, 2008                   Decided:   August 18, 2008


Before MOTZ, TRAXLER, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Sopo Ngwa, Silver Spring, Maryland, for Petitioner. Gregory G.
Katsas, Acting Assistant Attorney General, M. Jocelyn Lopez Wright,
Assistant Director, Jason S. Patil, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.,
for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Abdourahaman Kaba, a native and citizen of Guinea, filed

a petition for review from the Board of Immigration Appeals’

(“Board”) order dismissing his appeal from the immigration judge’s

order denying his applications for asylum, withholding from removal

and withholding under the Convention Against Torture (“CAT”).               We

deny the petition for review.

            The Immigration and Naturalization Act (“INA”) authorizes

the Attorney General to confer asylum on any refugee.                 8 U.S.C.

§ 1158(a) (2000).    The INA defines a refugee as a person unwilling

or unable to return to his native country “because of persecution

or a well-founded fear of persecution on account of race, religion,

nationality, membership in a particular social group, or political

opinion.”     8 U.S.C. § 1101(a)(42)(A) (2000).            An applicant can

establish refugee status based on past persecution in his native

country on account of a protected ground. 8 C.F.R. § 1208.13(b)(1)

(2006). Without regard to past persecution, an alien can establish

a   well-founded    fear     of   persecution   on    a   protected    ground.

Ngarurih v. Ashcroft, 371 F.3d 182, 187 (4th Cir. 2004).

            An   applicant     has   the   burden    of   demonstrating    his

eligibility for asylum.       8 C.F.R. § 1208.13(a) (2006); Gandziami-

Mickhou v. Gonzales, 445 F.3d 351, 353 (4th Cir. 2006).                      A

determination regarding eligibility for asylum is affirmed if

supported by substantial evidence on the record considered as a


                                     - 2 -
whole.     INS   v.   Elias-Zacarias,       502   U.S.    478,   481   (1992).

Credibility findings are reviewed for substantial evidence.                 A

trier of fact who rejects an applicant’s testimony on credibility

grounds must offer “specific, cogent reason[s]” for doing so.

Figeroa v. INS, 886 F.2d 76, 78 (4th Cir. 1989).                 “Examples of

specific   and   cogent   reasons    include      inconsistent    statements,

contradictory    evidence,   and     inherently      improbable     testimony

. . . .”   Tewabe v. Gonzales, 446 F.3d 533, 538 (4th Cir. 2006)

(internal quotation marks and citations omitted).                 This court

accords broad, though not unlimited, deference to credibility

findings supported by substantial evidence.              Camara v. Ashcroft,

378 F.3d 361, 367 (4th Cir. 2004).           This court will reverse the

Board “only if the evidence presented was so compelling that no

reasonable factfinder could fail to find the requisite fear of

persecution.”    Rusu v. INS, 296 F.3d 316, 325 n.14 (4th Cir. 2002)

(internal quotation marks and citations omitted).

           We find substantial evidence supports the Board’s finding

that the immigration judge’s adverse credibility finding was not

clearly erroneous.    The record does not compel a different result.

Accordingly, we will not disturb the Board’s denial of Kaba’s

applications for asylum and withholding from removal.*




     *
      Kaba does not challenge the Board’s denial of his application
for withholding under the CAT.

                                    - 3 -
          We deny the petition for review.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                   PETITION DENIED




                              - 4 -